


Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

SALLY HOLDINGS LLC

SALLY CAPITAL INC.

 

$700,000,000

 

5.75% Senior Notes due 2022

 

UNDERWRITING AGREEMENT

 

 

Dated May 15, 2012

 

 

 

 

1

--------------------------------------------------------------------------------


 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

 

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

 

Wells Fargo Securities, LLC

One Wells Fargo Center

301 South College Street

Charlotte, North Carolina 28202

 

Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor

New York, New York 10005

 

Goldman, Sachs & Co.

200 West Street

New York, New York 10282

 

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

8th Floor

New York, New York 10281

 

Ladies and Gentlemen:

 

Sally Holdings LLC, a Delaware limited liability company (the “Company”), and
Sally Capital Inc., a Delaware corporation (the “Co-Issuer” and, together with
the Company, the “Issuers”), propose, subject to the terms and conditions stated
herein, to issue and sell to the Underwriters named in Schedule I hereto (the
“Underwriters”), acting severally and not jointly, the respective amounts set
forth in such Schedule I of $700,000,000 aggregate principal amount of the
Issuers’ 5.75% Senior Notes due 2022 (the “Notes”).  Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”) has agreed to act as the
representative of the several Underwriters (the “Representative”) in connection
with the offering and sale of the Notes.

 

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of May 18, 2012 (the “Base Indenture”), among the Issuers, the
Guarantors (as defined below)

 

2

--------------------------------------------------------------------------------


 

and Wells Fargo Bank, National Association, as trustee (the “Trustee”), as
supplemented by a supplemental indenture, to be dated as of the Closing Date
(the “Supplemental Indenture” and together with the Base Indenture, the
“Indenture”).  The Notes will be issued only in book-entry form in the name of
Cede & Co., as nominee of The Depository Trust Company (the “Depository”),
pursuant to a blanket letter of representations, to be dated on or before the
Closing Date (as defined in Section 2 hereof) (the “DTC Agreement”), between the
Issuers and the Depository.

 

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally, by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Guarantors and/or the Issuers formed
or acquired after the Closing Date that executes an additional guarantee in
accordance with the terms of the Indenture, and their respective successors and
assigns (collectively, the “Guarantors”), pursuant to their guarantees (the
“Guarantees”).  The Notes and the Guarantees attached thereto are herein
collectively referred to as the “Securities.”

 

This Agreement, the DTC Agreement, the Securities and the Indenture are referred
to herein as the “Transaction Documents.”

 

1.             Each of the Issuers and the Guarantors, jointly and severally,
represents and warrants to, and agrees with, each of the Underwriters that:

 

(a)           An automatic shelf registration statement on Form S-3 (File
No. 333-181351) covering the public offering and sale by the Issuers from time
to time of debt securities, including the Securities, has been filed with the
Securities and Exchange Commission (the “Commission”), which automatic shelf
registration statement became effective pursuant to Rule 462(e) under the
Securities Act of 1933, as amended (the “Act”); and no stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto, or preventing or suspending the use of any Preliminary Prospectus or
the Prospectus, has been issued pursuant to Rule 401(g)(2) or otherwise and no
proceeding for that purpose has been initiated or, to the knowledge of the
Issuers and the Guarantors, threatened by the Commission pursuant to Section 8A
of the Act or otherwise (any preliminary prospectus included in the Registration
Statement or filed with the Commission pursuant to Rule 424(b) of the rules and
regulations of the Commission under the Act (“Rule 424(b)”), including the
documents incorporated or deemed to be incorporated by reference therein
pursuant to Item 12 of Form S-3 under the Act, are collectively referred to
herein as a “Preliminary Prospectus”); the various parts of the Registration
Statement, including (i) any post-effective amendment thereto, each in the form
heretofore delivered to the Underwriters, (ii) the exhibits and any schedules
thereto at such time, (iii) the documents incorporated or deemed to be
incorporated by reference therein at such time pursuant to Item 12 of Form S-3
under the Act and (iv) the documents otherwise deemed to be a part thereof as of
such time pursuant to Rule 430B under the Act (“Rule 430B”), are hereinafter
collectively called the “Registration Statement” (provided, however, that the
“Registration Statement” without reference to a time means such registration
statement as amended by any post-effective amendments thereto as of the time of
the first contract of sale for the Securities, which time shall be considered
the “new effective date” of such registration statement with respect to the
Securities within the meaning of paragraph (f)(2) of Rule 430B, including the
exhibits and schedules thereto as of such time, the documents incorporated or

 

3

--------------------------------------------------------------------------------


 

deemed incorporated by reference therein at such time pursuant to Item 12 of
Form S-3 under the Act and the documents otherwise deemed to be a part thereof
as of such time pursuant to the Rule 430B); the Preliminary Prospectus dated
May 15, 2012, relating to the Securities (including any documents incorporated
by reference therein) in the form first filed pursuant to the provisions of
Rule 424(b) is hereinafter called the “Pricing Prospectus”; the final prospectus
relating to the Securities (to be prepared and filed by the Company in
accordance with the provisions of Rule 424(b)) in the form first furnished or
made available to the Underwriters for use in connection with the offering of
the Securities, including the documents incorporated or deemed to be
incorporated by reference therein pursuant to Item 12 of Form S-3 under the Act,
are collectively referred to herein as the “Prospectus”; and any “issuer free
writing prospectus” as defined in Rule 433 under the Act relating to the
Securities is hereinafter called an “Issuer Free Writing Prospectus”);

 

(b)           Sally Beauty Holdings, Inc. (the “Parent”) and the Issuers meet
the requirements for use of Form S-3 under the Act.  The Registration Statement
is an “automatic shelf registration statement” (as defined in Rule 405 under the
Act (“Rule 405”)) that has been filed with the Commission not earlier than three
years prior to the date hereof; no notice of objection of the Commission to the
use of such Registration Statement has been issued by the Commission and no
proceeding for that purpose or pursuant to Section 8A of the Act against the
Parent or either of the Issuers or related to the offering has been initiated or
threatened by the Commission; and the Securities have been and remain eligible
for registration by the Issuers on such automatic shelf registration statement;

 

(c)           No order preventing or suspending the use of any Preliminary
Prospectus or any Issuer Free Writing Prospectus has been issued by the
Commission, and each Preliminary Prospectus dated on or after May 15, 2012, at
the time of filing thereof, conformed in all material respects to the
requirements of the Act and the rules and regulations of the Commission
thereunder, and did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Issuers by any
Underwriter through the Representative expressly for use therein;

 

(d)           The documents incorporated or deemed to be incorporated by
reference in the Registration Statement, the Pricing Prospectus and the
Prospectus, when they became effective or at the time they were or hereafter are
filed with the Commission, complied and will comply in all material respects
with the requirements of the Act, the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder (the
“Exchange Act”) and, when taken together with the Pricing Disclosure Package,
did not as of the Applicable Time, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(e)           For the purposes of this Agreement, the “Applicable Time” is
3:45 p.m. (New York City time) on the date of this Agreement.  The Pricing
Prospectus, as supplemented by the Issuer Free Writing Prospectuses, including
the Final Term Sheet (as defined herein), and

 

4

--------------------------------------------------------------------------------


 

other information listed on Schedule III(a) (collectively, the “Pricing
Disclosure Package”), as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; no Issuer Free Writing Prospectus listed
on Schedule III(b) hereto conflicts with the information contained in the
Registration Statement, the Pricing Prospectus or the Prospectus; and each
Issuer Free Writing Prospectus, to the extent not superseded or modified by any
subsequent Issuer Free Writing Prospectus, as supplemented by and taken together
with the Pricing Disclosure Package as of the Applicable Time, did not include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to statements or omissions
made in an Issuer Free Writing Prospectus in reliance upon and in conformity
with information furnished in writing to the Issuers by any Underwriter through
the Representative expressly for use therein;

 

(f)            The Registration Statement conforms, and the Prospectus and any
further amendments or supplements to the Registration Statement and the
Prospectus will conform, in all material respects to the requirements of the Act
and the rules and regulations of the Commission thereunder and do not and will
not, (i) as to each part of the Registration Statement, as of its effectiveness
and at each deemed effective date with respect to the Underwriters pursuant to
Rule 430(B)(f)(2) under the Act, and (ii) as to the Prospectus and any amendment
or supplement thereto, as of its date and at the Closing Date, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of the Prospectus, in light of the circumstances under which they were
made); provided, however, that this representation and warranty shall not apply
to any statements or omissions made in reliance upon and in conformity with
information furnished in writing to the Issuers by any Underwriter through the
Representative expressly for use therein;

 

(g)           (A) At the original effectiveness of the Registration Statement,
(B) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the Act or form of prospectus), (C) at the time the Issuers or any
person acting on their behalf (within the meaning, for this clause only, of
Rule 163(c) under the Act) made any offer relating to the Securities in reliance
on the exemption of Rule 163 under the Act, and (D) as of the Applicable Time,
the Parent and the Issuers were and are “well-known seasoned issuers” (as
defined in Rule 405);

 

(h)           The Parent, the Issuers and their consolidated subsidiaries, taken
together as a whole, have not sustained since the date of the latest audited
financial statements included in the Pricing Prospectus any material loss or
material interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth in
the Pricing Prospectus; and, since the respective dates as of which information
is given in the Registration Statement and the Pricing Prospectus, there has not
been any material change in the capital stock or long-term debt of the Parent
and its consolidated subsidiaries, taken together as a whole, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the general affairs, management, financial position,
stockholders’ equity

 

5

--------------------------------------------------------------------------------


 

or results of operations of the Parent, the Issuers and their subsidiaries,
taken as a whole, otherwise than as set forth or contemplated in the Pricing
Prospectus;

 

(i)            The Parent, the Issuers and their subsidiaries collectively have
good title in fee simple to, or have valid rights to lease or otherwise use, all
items of real property, and title to, or valid rights to lease or otherwise use,
all personal property, which are material to the business of the Parent, the
Issuers and their subsidiaries, taken as a whole (collectively, the “Business”),
free and clear of all liens, encumbrances, claims and title defects
(collectively, “Liens”) that would reasonably be expected to have a material
adverse effect on the financial position, stockholders’ equity or results of
operations of the Parent, the Issuers and their subsidiaries, taken as a whole
(a “Material Adverse Effect”), other than Liens securing or otherwise permitted
by indebtedness described in the Pricing Prospectus, and except as do not
materially interfere with the use of such properties;

 

(j)            Each of the Parent, the Issuers and the Guarantors has been duly
incorporated or formed, as applicable, and is validly existing as a corporation,
limited partnership or limited liability company, as applicable, in good
standing under the laws of the jurisdiction of its incorporation or
organization, and has corporate, partnership or limited liability company, as
applicable, power and authority to own its properties and conduct its business
as described in the Pricing Prospectus and to enter into and perform its
obligations under each of the Transaction Documents to which it is a party. 
Each of the Parent, the Issuers and the Guarantors has been duly qualified as a
foreign corporation, limited partnership or limited liability company, as
applicable, for the transaction of business and is in good standing or
equivalent status (if applicable) under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, except where the failure to be so organized or to be so
qualified or have such corporate or other power or authority would not
reasonably be expected to have a Material Adverse Effect; each of the Company’s
subsidiaries is listed on Schedule II hereto;

 

(k)           All of the issued shares of capital stock of the Parent have been
duly and validly authorized and issued and are fully paid and non-assessable;
none of the outstanding shares of capital stock of the Parent were issued in
violation of the preemptive or other similar rights of any securityholder of the
Parent; all of the issued shares of capital stock of each of the Company and the
Co-Issuer have been duly and validly authorized and issued and are fully paid
and non-assessable and are owned directly or indirectly by the Parent; none of
the outstanding shares of capital stock of the Company and the Co-Issuer were
issued in violation of the preemptive or other similar rights of any
securityholder of the Company and the Co-Issuer; all of the issued shares of
capital stock of each of the Guarantors that is a corporation have been duly and
validly authorized and issued, are fully paid and non-assessable and, to the
extent that a Guarantor is a partnership or a limited liability company, all of
the issued equity interests of each such Guarantor have been duly and validly
authorized and issued and, in each case, except as otherwise set forth in the
Pricing Prospectus and except for the Parent, are owned directly or indirectly
by the Company (or, in the case of Sally Investment Holdings LLC, is owned by
the Parent), free and clear of all liens, encumbrances, equities or claims,
other than Liens granted under or otherwise permitted by indebtedness described
in the Pricing Prospectus, as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded,

 

6

--------------------------------------------------------------------------------


 

refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part);

 

(l)            Each of the Parent, the Issuers and the Guarantors has the
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby and
thereby; and this Agreement has been duly authorized, executed and delivered by
the Parent and each of the Issuers and the Guarantors;

 

(m)          The Notes to be purchased by the Underwriters from the Issuers will
on the Closing Date be in the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by each of the Issuers
and, when authenticated by the Trustee in the manner provided for in the
Indenture (assuming the due authorization, execution and delivery of the
Indenture by the Trustee) and delivered against payment of the purchase price
therefor, will constitute valid and binding obligations of each of the Issuers,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
Indenture.  The Guarantees of the Notes on the Closing Date will be in the form
contemplated by the Indenture and have been duly authorized for issuance
pursuant to this Agreement and the Indenture; the Guarantees of the Notes, at
the Closing Date, will have been duly executed by each of the Guarantors and,
when the Notes have been authenticated by the Trustee in the manner provided for
in the Indenture (assuming the due authorization, execution and delivery of the
Indenture by the Trustee) and issued and delivered against payment of the
purchase price therefor, the Guarantees of the Notes will constitute valid and
binding agreements of the Guarantors, enforceable in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Indenture;

 

(n)           The Indenture has been duly authorized by each of the Issuers and
the Guarantors and, at the Closing Date, will have been duly executed and
delivered by each of the Issuers and the Guarantors and (assuming the due
authorization, execution and delivery by the Trustee) will constitute a valid
and binding agreement of each of the Issuers and the Guarantors, enforceable
against each of the Issuers and the Guarantors in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles;

 

(o)           The compliance by the Issuers and the Guarantors with the
Transaction Documents and the consummation of the transactions therein
contemplated will not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which any of the Parent, the Issuers or the Guarantors is a party or by which
any of the Parent, the Issuers or the Guarantors is bound or to which any of the
property or assets of the Parent, the Issuers or the Guarantors is subject,
(ii) violate any provision of the certificate of incorporation or by-laws, or
other organizational documents, as applicable, of the Parent, the Issuers or any
of

 

7

--------------------------------------------------------------------------------


 

the Guarantors or (iii) violate any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Parent,
either of the Issuers or any of the Guarantors or any of their properties;
except, in the case of clauses (i) and (iii), as would not reasonably be
expected to have a Material Adverse Effect, in the case of each such clause,
after giving effect to any consents, approvals, authorizations, orders,
registrations, qualifications, waivers and amendments as will have been obtained
or made as of the date of this Agreement; no consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
agency or body is required for the execution, delivery and performance by the
Issuers and the Guarantors of their respective obligations under the Transaction
Documents, except (v) the registration under the Act of the Securities, which
has been effected, (w) such consents, approvals, authorizations, registrations
or qualifications as may be required under foreign, state, securities or Blue
Sky laws or the rules and regulations of the Financial Industry Regulatory
Authority, in connection with the sale of the Securities, (x) such consents,
approvals, authorizations, orders, registrations, qualifications, waivers,
amendments or terminations as will have been obtained or made as of the
Applicable Time, and (y) where the failure to obtain or make any such consent,
approval, authorization, order, registration or qualification would not
reasonably be expected to have a Material Adverse Effect;

 

(p)           None of the Parent, the Issuers or the Guarantors is (i) in
violation of its certificate of incorporation or by-laws (or other
organizational document, as applicable) or (ii) in default in the performance or
observance of any obligation, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound,
except in the case of clause (ii) for any violation or default that would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect;

 

(q)           Other than as set forth in the Pricing Prospectus, there are no
legal or governmental proceedings pending to which the Parent, the Issuers or
the Guarantors or, to the knowledge of the Parent, either of the Issuers or any
of the Guarantors is a party or of which any property of the Parent, either of
the Issuers or any of the Guarantors or, to the knowledge of the Parent, either
of the Issuers or any of the Guarantors is the subject which would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and, to the knowledge of the Parent, either of the Issuers or any of the
Guarantors, no such proceedings are threatened by governmental authorities or by
others;

 

(r)            The Transaction Documents will conform in all material respects
to the respective statements relating thereto contained in the Pricing
Prospectus;

 

(s)           Neither the Parent, the Issuers nor any Guarantor nor any of their
respective subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System;

 

(t)            None of the Parent, the Issuers or any of the Guarantors is, or
after giving effect to the offering and sale of the Securities will be, an
“investment company,” as such term is

 

8

--------------------------------------------------------------------------------


 

defined in the United States Investment Company Act of 1940, as amended (the
“Investment Company Act”);

 

(u)           The consolidated historical financial statements of the Company
incorporated by reference into the Pricing Prospectus present fairly in all
material respects the financial position of the Company and its consolidated
subsidiaries, as of the dates indicated, and the results of its and their
operations and the changes in its and their shareholders’ equity and cash flows
for the periods specified (subject to the omission of footnotes and normal year
end audit and other adjustments, as to any unaudited financial statements of the
Company); such consolidated financial statements have been prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis, subject to the limitations set out in
the notes to the respective financial statements of the Company incorporated by
reference in the Pricing Prospectus and the Prospectus; the consolidated
historical financial statements of the Parent incorporated by reference into the
Pricing Prospectus present fairly in all material respects the financial
position of the Parent and its consolidated subsidiaries, as of the dates
indicated, and the results of its and their operations and the changes in its
and their shareholders’ equity and cash flows for the periods specified (subject
to the omission of footnotes and normal year end audit and other adjustments, as
to any unaudited financial statements of the Parent); such consolidated
financial statements have been prepared in accordance with GAAP applied on a
consistent basis, subject to the limitations set out in the notes to the
financial statements of the Parent; the interactive data in eXtensible Business
Reporting Language incorporated by reference in the Pricing Prospectus and the
Prospectus fairly presents the information called for in all material respects
and has been prepared in all material respects in accordance with the
Commission’s rules and guidelines applicable thereto;

 

(v)           Each of the Parent, the Issuers and the Guarantors is, and
immediately after the Closing Date will be, Solvent; as used herein, the term
“Solvent” means, with respect to any person on a particular date, that on such
date (i) the fair market value of the assets of such person is greater than the
total amount of liabilities (including contingent liabilities) of such person,
(ii) the present fair salable value of the assets of such person is greater than
the amount that will be required to pay the probable liabilities of such person
on its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital;

 

(w)          At the time of filing the Registration Statement and any
post-effective amendment thereto, at the earliest time thereafter that the
Parent, the Issuers or another offering participant made a bona fide offer
(within the meaning of Rule 164(h)(2) under the Act) of the Securities and at
the date hereof, each of the Parent and the Issuers was not and is not an
“ineligible issuer,” as defined under Rule 405 under the Act;

 

(x)            KPMG LLP, who has audited certain consolidated financial
statements of the Company and its consolidated subsidiaries incorporated by
reference into the Pricing Prospectus, has advised the Company that they are
independent public accountants with respect to the Company as required by the
Act and the rules and regulations of the Commission thereunder, the Exchange Act
and the Public Accounting Oversight Board; KPMG LLP, who has audited certain
consolidated financial statements of the Parent and its consolidated
subsidiaries

 

9

--------------------------------------------------------------------------------


 

incorporated by reference into the Pricing Prospectus, has advised the Parent
that they are independent public accountants with respect to the Parent as
required by the Act and the rules and regulations of the Commission thereunder,
the Exchange Act and the Public Accounting Oversight Board;

 

(y)           The Parent maintains a system of internal accounting controls
sufficient to provide reasonable assurance that transactions are executed in
accordance with management’s general or specific authorizations; transactions
are recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; access to assets is permitted only in accordance with
management’s general or specific authorization; and the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences;

 

(z)            Since the date of the latest audited financial statements
incorporated by reference into the Pricing Prospectus, to the knowledge of the
Issuers and the Guarantors, there has been no change in the Parent’s internal
control over financial reporting that has materially adversely affected, or
would reasonably be expected to materially adversely affect, the Parent’s
internal control over financial reporting;

 

(aa)         The Parent maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Parent and its
subsidiaries is made known to the Parent’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective;

 

(bb)         The Parent and its subsidiaries collectively possess all licenses,
permits, certificates, consents, orders, approvals and other authorizations
from, and have made all declarations and filings with, all federal, state and
other governmental authorities, presently required or necessary to own or lease,
as the case may be, and to operate their properties and to carry on the business
as set forth in the Pricing Prospectus (“Permits”), except where the failure to
possess, make or obtain such Permits (by possession, declaration or filing)
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;

 

(cc)         There is no strike or labor dispute, slowdown or work stoppage with
the employees of the Parent or any of its subsidiaries that is pending or, to
the knowledge of the Issuers and the Guarantors, threatened, except as would not
reasonably be expected to have a Material Adverse Effect;

 

(dd)         Except as disclosed in the Pricing Prospectus, there is no claim
pending or, to the knowledge of the Issuers and the Guarantors, threatened under
any Environmental Law (as defined below) against the Parent, the Issuers or
their subsidiaries that would reasonably be expected to have a Material Adverse
Effect.  The term “Environmental Law” means any federal, local or foreign law,
regulation, ordinance, order, judgment decree, permit or rule (including rule of
common law) now in effect governing pollution, or actual or alleged exposure to,
hazardous or toxic materials, substances or wastes, including but not limited
to, asbestos or asbestos-containing materials;

 

10

--------------------------------------------------------------------------------

 

(ee)         The Parent, the Company and their respective subsidiaries
collectively carry insurance (including self-insurance, if any) in such amounts
and covering such risks as in the Parent’s and the Company’s reasonable
determination is adequate for the conduct of the business and the value of its
properties, except where the failure to carry such insurance would not
reasonably be expected to have a Material Adverse Effect;

 

(ff)           The Parent, the Issuers and their respective subsidiaries
collectively own, or have the legal right to use, all United States patents,
patent applications, trademarks, trademark applications, trade names,
copyrights, technology, know-how and processes necessary for them to conduct the
business as currently conducted (the “Intellectual Property”), except for those
the failure to own or have such legal right to use would not be reasonably
expected to have a Material Adverse Effect.  Except as disclosed in the Pricing
Prospectus, no claim has been asserted and is pending by any person challenging
or questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor do the Issuers know of any
such claim, and, to the knowledge of the Issuers and the Guarantors, the use of
such Intellectual Property by the Parent, the Company and their respective
subsidiaries does not infringe on the rights of any person, except for such
claims and infringements which in the aggregate, would not be reasonably
expected to have a Material Adverse Effect;

 

(gg)         Each of the Parent, the Issuers and the Guarantors has filed or
caused to be filed all United States federal income tax returns and all other
material tax returns which are required to be filed and has paid (a) all taxes
shown to be due and payable on such returns and (b) all taxes shown to be due
and payable on any assessments of which it has received notice made against it
or any of its property and all other taxes, fees or other charges imposed on it
or any of its property by any governmental authority (other than any (i) taxes,
fees or other charges with respect to which the failure to pay, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect or
(ii) taxes, fees or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Parent, the Issuers or the Guarantors, as applicable).  No tax
lien has been filed, and no claim is being asserted, with respect to any such
tax, fee or other charge, against any of the Parent, the Issuers or the
Guarantors, or to the knowledge of the Issuers and the Guarantors, any of their
subsidiaries, except for liens or charges that would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect;

 

(hh)         Neither the Parent, the Issuers nor, to the knowledge of the
Issuers and the Guarantors, any of the Issuers’ subsidiaries or any director,
officer or employee acting on behalf of the Parent, the Issuers or any of their
respective subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or the Bribery Act 2010 of the United Kingdom or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment;

 

(ii)           The operations of the Parent, the Issuers and, to the knowledge
of the Issuers and the Guarantors, the operations of the Issuers’ subsidiaries
are and have been

 

11

--------------------------------------------------------------------------------


 

conducted at all times in all material respects in compliance with applicable
financial record-keeping and reporting requirements of the anti-money laundering
laws and regulations of the United States and any related or similar statutes
(including, without limitation, the U.S. PATRIOT Act of 2001), rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Parent, the Company or any of their subsidiaries
with respect to the Money Laundering Laws is, to the knowledge of the Issuers
and the Guarantors, pending or threatened;

 

(jj)           Neither the Parent, the Issuers nor, to the knowledge of the
Issuers and the Guarantors, the Issuers’ subsidiaries, or any of their
respective directors, officers or employees, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and

 

(kk)         There are no states in the United States in which the Company
generated in excess of 7.5% of its consolidated net sales for the year ended
September 30, 2011 or the six months ended March 31, 2012 other than California
and Texas.  In addition, the Guarantors organized in Wisconsin, New Hampshire,
Florida and Arkansas collectively contributed no more than 5% of the Company’s
consolidated sales and EBITDA during the six months ended March 31, 2012.

 

2.

 

(a)           Each of the Issuers and the Guarantors agrees to issue and sell to
the Underwriters, severally and not jointly, all of the Securities, and subject
to the conditions set forth herein, the Underwriters agree, severally and not
jointly, to purchase from the Issuers and the Guarantors the aggregate principal
amount of Securities set forth opposite their names on Schedule I hereto, at a
purchase price of 98.5% of the principal amount thereof payable on the Closing
Date, in each case, on the basis of the representations, warranties and
agreements herein contained, and upon the terms herein set forth.

 

(b)           Delivery of certificates for the Securities in definitive form to
be purchased by the Underwriters and payment therefor shall be made at the
offices of Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New
York, New York 10004 (or such other place as may be agreed to by the Company and
the Representative) at 10:00 a.m., New York City time, on May 18, 2012, or such
other time and date as the Representative shall designate by notice to the
Company (the time and date of such closing is called the “Closing Date”).  The
Issuers hereby acknowledge that circumstances under which the Representative may
provide notice to postpone the Closing Date as originally scheduled include, but
are in no way limited to, any determination by the Issuers or the Underwriters
to recirculate to investors copies of an amended or supplemented Prospectus or a
delay as contemplated by the provisions of Section 9 hereof.

 

(c)           The Issuers shall deliver, or cause to be delivered, to the
Representative for the accounts of the several Underwriters certificates for the
Notes at the Closing Date against the irrevocable release of a wire transfer of
immediately available funds for the amount of the purchase price therefor.  The
certificates for the Notes shall be in such denominations and

 

12

--------------------------------------------------------------------------------


 

registered in the name of Cede & Co., as nominee of the Depository, pursuant to
the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as the
Representative may designate.  Time shall be of the essence, and delivery at the
time and place specified in this Agreement is a further condition to the
obligations of the Underwriters.

 

3.             Each of the Issuers and the Guarantors, jointly and severally,
further covenants and agrees with each Underwriter as follows:

 

(a)           The Issuers will prepare the Prospectus in a form approved by the
Representative acting reasonably and to file such Prospectus pursuant to
Rule 424(b) not later than the Commission’s close of business on the second
business day following the execution and delivery of this Agreement, or, if
applicable, such earlier time as may be required by Rule 430B; make no further
amendment or any supplement to the Registration Statement or the Prospectus
prior to the Closing Date which shall be disapproved by the Representative
acting reasonably promptly after reasonable notice thereof; advise the
Representative, promptly after it receives notice thereof, of the time when any
amendment to the Registration Statement has been filed or any amendment or
supplement to the Prospectus has been filed and furnish the Representative with
copies thereof; file promptly all material required to be filed by the Issuers
with the Commission pursuant to Rule 433(d) under the Act; file promptly all
reports and any definitive proxy, or information statements required to be filed
by the Parent and the Issuers with the Commission pursuant to Section 13(a),
13(c), 14 or 15(d) of the Exchange Act subsequent to the date of the Prospectus
and for so long as the delivery of a prospectus is required in connection with
the offering or sale of the Securities; advise the Representative, promptly
after it receives notice thereof, of the issuance by the Commission of any order
suspending the effectiveness of the Registration Statement or preventing or
suspending the use of any Preliminary Prospectus or the Prospectus or the
initiation or threatening of any proceeding for that purpose or pursuant to
Section 8A of the Act, or of the receipt of any notice of objection of the
Commission to the use of the Registration Statement or any post-effective
supplement thereto pursuant to Rule 401(g)(2) under the Act, or of any request
by the Commission for the amending or supplementing of the Registration
Statement or the Prospectus or for additional information; in the event of the
issuance of any stop order or of any order preventing or suspending the use of
any Preliminary Prospectus or other prospectus or suspending any such
qualification, promptly use its best efforts to obtain the withdrawal of such
order; and pay the required Commission filing fees relating to the Securities
within the time required by Rule 456(b)(1)(i) under the Act without regard to
the proviso therein and otherwise in accordance with Rules 456(b) and
457(r) under the Act (including, if applicable, by updating the “Calculation of
Registration Fee” table in accordance with Rule 456(b)(1)(ii) under the
Act either in a post-effective amendment to the Registration Statement or on the
cover page of a prospectus filed pursuant to Rule 424(b));

 

(b)           The Issuers will prepare a final term sheet in a form approved by
the Representative and file such term sheet pursuant to Rule 433(d) under the
Act within the time required by such rule (such term sheet, the “Final Term
Sheet”);

 

(c)           Each of the Issuers and the Guarantors shall promptly from time to
time take such action as the Representative may reasonably request to qualify
the Securities for offering and sale under the securities laws of such
jurisdictions as the Representative may

 

13

--------------------------------------------------------------------------------


 

reasonably request and to comply with such laws so as to permit the continuance
of sales and dealings therein in such jurisdictions for as long as may be
necessary to complete the distribution of the Securities; provided, however,
that in connection therewith the Issuers and the Guarantors shall not be
required for any such purpose to (1) qualify as a foreign corporation, limited
partnership or limited liability company, as applicable, in any jurisdiction
wherein it would not otherwise be required to qualify but for the requirements
of this Section 3(c), (2) consent, or take any action that would subject them,
to general service of process in any such jurisdiction or (3) make any changes
to its certificate of incorporation, by-laws or other organizational document,
or any agreement between it and any of its equityholders;

 

(d)           If at any time prior to the Closing Date (i) any event shall occur
or condition shall exist as a result of which any of the Pricing Disclosure
Package as then amended or supplemented would include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Pricing Disclosure Package to comply with law, the Issuers and the Guarantors
will immediately notify the Underwriters thereof and forthwith prepare and
furnish to the Underwriters such amendments or supplements to the Pricing
Disclosure Package as may be necessary so that the statements in any of the
Pricing Disclosure Package as so amended or supplemented will not, in the light
of the circumstances under which they were made, be misleading or so that any of
the Pricing Disclosure Package will comply with all applicable law.

 

(e)           As soon as practicable, but in no event later than 12:00 p.m., New
York City time, on the second New York Business Day next succeeding the
Applicable Time and from time to time, the Issuers shall furnish the
Underwriters with written and electronic copies of the Prospectus in New York
City in such quantities as the Representative may reasonably request, and, if
the delivery of a prospectus (or in lieu thereof, the notice referred to in
Rule 173(a) under the Act) is required at any time prior to the expiration of
nine months after the time of issue of the Prospectus in connection with the
offering or sale of the Securities and if at such time any event shall have
occurred as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made when such Prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Act) is delivered, not
misleading, or, if for any other reason it shall be necessary during such same
period to amend or supplement the Prospectus in order to comply with the Act,
the Issuers shall notify the Representative and upon the Representative’s
request prepare and furnish without charge to each Underwriter and to any dealer
in securities as many written and electronic copies as any Underwriter may from
time to time reasonably request of an amended Prospectus or a supplement to the
Prospectus which will correct such statement or omission or effect such
compliance; and in case any Underwriter is required to deliver a prospectus (or
in lieu thereof, the notice referred to in Rule 173(a) under the Act) in
connection with sales of any of the Securities at any time nine months or more
after the time of issue of the Prospectus, upon the Representative’s request but
at the expense of such Underwriter, the Issuers shall prepare and deliver to
such Underwriter as many written and electronic copies as such Underwriter may
request of an amended or supplemented Prospectus complying with
Section 10(a)(3) of the Act;

 

14

--------------------------------------------------------------------------------


 

(f)            The Issuers shall make generally available to their
securityholders as soon as practicable, but in any event not later than eighteen
months after the effective date of the Registration Statement (as defined in
Rule 158(c) under the Act), an earnings statement of the Parent and its
subsidiaries (which need not be audited) complying with Section 11(a) of the Act
and the rules and regulations of the Commission thereunder (including, at the
option of the Parent, Rule 158 under the Act);

 

(g)           The Issuers shall apply the net proceeds from the sale of the
Securities sold by them in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package;

 

(h)           The Issuers will use their best efforts to permit the Securities
to be eligible for clearance and settlement through the facilities of the
Depository;

 

(i)            Prior to the completion of the placement of the Securities by the
Underwriters, the Parent shall file, on a timely basis, with the Commission all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act;

 

(j)            During the period of 30 days following the date hereof, the
Parent, the Issuers and their subsidiaries will not, without the prior written
consent of Merrill Lynch (which consent may be withheld at the sole discretion
of Merrill Lynch), directly or indirectly, sell, offer, contract or grant any
option to sell, pledge, transfer or establish an open “put equivalent position”
within the meaning of Rule 16a-1 under the Exchange Act, or otherwise dispose of
or transfer, or announce the offering of, or file any registration statement
under the Act in respect of, any debt securities of the Parent, either of the
Issuers or any of their subsidiaries or securities exchangeable for or
convertible into debt securities of the Parent, either of the Issuers or any of
their subsidiaries (other than as contemplated by this Agreement); and

 

(k)           During the period of two years hereafter, if the Company is not
subject to Section 13 or 15 of the Exchange Act and any Securities remain
outstanding, the Company will furnish to the Representative and, upon request,
to each of the other Underwriters: (i) as soon as practicable after the end of
each fiscal year, copies of the Annual Report of the Company containing the
balance sheet of the Company as of the close of such fiscal year and statements
of income, stockholders’ equity and cash flows for the year then ended and the
opinion thereon of the Company’s independent public or certified public
accountants; (ii) as soon as practicable after the filing thereof, copies of
each proxy statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other report filed by the Company with the
Commission, the Financial Industry Regulatory Authority (“FINRA”) or any
securities exchange; and (iii) as soon as available, copies of any report or
communication of the Company mailed generally to holders of its capital stock or
debt securities (including the holders of the Securities), if, in each case,
such documents are not filed with the Commission within the time periods
specified by the Commission’s rules and regulations under Section 13 or 15 of
the Exchange Act.  Notwithstanding the foregoing, the Company will be deemed to
have satisfied the requirements of this Section 3(k) if any parent company of
the Company files and provides reports, documents and information of the types
otherwise so required, in each case within the applicable time periods, and the
Company is not required to file such reports, documents and

 

15

--------------------------------------------------------------------------------


 

information separately under the applicable rules and regulations of the
Commission (after giving effect to any exemptive relief) because of the filings
of such parent.

 

Merrill Lynch on behalf of the several Underwriters, may, in its sole
discretion, waive in writing the performance by any of the Issuers or Guarantors
of any one or more of the foregoing covenants or extend the time for their
performance.

 

4.

 

(a)           Each of the Issuers and the Guarantors represents and agrees that,
without the prior consent of the Representative, it has not made and will not
make any offer relating to the Securities that would constitute a “free writing
prospectus” as defined in Rule 405 under the Act; each Underwriter represents
and agrees that, without the prior consent of the Issuers and the
Representative, it has not made and will not make any offer relating to the
Securities that would constitute a free writing prospectus; any such free
writing prospectus the use of which has been consented to by the Issuers and the
Representative is listed on Schedule III(a) hereto;

 

(b)           The Issuers have complied and will comply with the requirements of
Rule 433 under the Act applicable to any Issuer Free Writing Prospectus,
including timely filing with the Commission or retention where required and
legending;

 

(c)           The Issuers agree that if at any time following issuance of an
Issuer Free Writing Prospectus any event occurred or occurs as a result of which
such Issuer Free Writing Prospectus would conflict with the information in the
Registration Statement, the Pricing Prospectus or the Prospectus or would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, the Issuers will give notice
thereof as soon as reasonably practicable to the Representative and following
such notice, if requested by the Representative, will prepare and furnish
without charge to each Underwriter an Issuer Free Writing Prospectus or other
document which will correct such conflict, statement or omission; provided,
however, that this representation and warranty shall not apply to any statements
or omissions in an Issuer Free Writing Prospectus made in reliance upon and in
conformity with information furnished in writing to the Issuers by an
Underwriter through the Representative expressly for use therein.

 

5.             Each of the Issuers and the Guarantors covenants and agrees with
the several Underwriters that the Issuers and the Guarantors will, jointly and
severally, pay or cause to be paid the following: (i) the fees, disbursements
and expenses of the Issuers’ and Guarantors’ counsel and the Issuers’ and
Guarantors’ accountants and all other expenses in connection with the
preparation, printing, reproduction and filing of the Registration Statement,
any Preliminary Prospectus, any Issuer Free Writing Prospectus and the
Prospectus and amendments and supplements thereto and the mailing and delivering
of copies thereof to the Underwriters and dealers; (ii) the cost of printing
this Agreement, the Blue Sky Memorandum, the other Transaction Documents,
closing documents (including any compilations thereof) and any other documents
in connection with the offering, purchase, sale and delivery of the Securities;
(iii) up to $5,000 in connection with the qualification of the Securities for
offering and sale under state securities laws as provided in
Section 3(c) hereof, including the fees and disbursements of

 

16

--------------------------------------------------------------------------------


 

counsel for the Underwriters in connection with such qualification and in
connection with the Blue Sky Memorandum; (iv) all expenses incident to the
issuance and delivery of the Securities (including all printing and engraving
costs); (v) all necessary issue, transfer and other stamp taxes in connection
with the issuance and sale of the Securities to the Underwriters; (vi) the fees
and expenses of the Trustee, including the fees and disbursements of counsel for
the Trustee in connection with the Indenture and the Securities; (vii) any fees
payable in connection with the rating of the Securities with the ratings
agencies; (viii) the filing fees incident to, and the fees and disbursements of
counsel for the Underwriters in connection with, any required review by the
Financial Industry Regulatory Authority of the terms of the sale of the
Securities; (ix) all fees and expenses (including reasonable fees and expenses
of counsel) of the Issuers and the Guarantors in connection with approval of the
Securities by the Depository for “book-entry” transfer; (x) the costs and
expenses of the Issuers and the Guarantors relating to investor presentations on
any “road show” undertaken in connection with the marketing of the Securities,
including without limitation expenses associated with the production of road
show slides and graphics, fees and expenses of any consultants engaged in
connection with the road show presentations, travel and lodging expenses of the
representatives and officers of the Issuers and the Guarantors and any such
consultants, and the cost of aircraft and other transportation chartered in
connection with the road show; and (xi) all other costs and expenses incident to
the performance of the obligations of the Issuers and the Guarantors hereunder
which are not otherwise specifically provided for in this Section.

 

Except as provided in this Section and Sections 7 and 8 hereof, the Underwriters
will pay all of their own costs and expenses, including the fees of their
counsel, and any advertising expenses connected with any offers they may make.

 

6.             The obligations of the Underwriters to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Issuers and the Guarantors set forth in Section 1 hereof are
as of the date hereof, and as of the Closing Date, true and correct as though
then made, the condition that the Issuers and the Guarantors shall have
performed all of their respective obligations hereunder theretofore to be
performed, and the following additional conditions:

 

(a)           The Prospectus shall have been filed with the Commission pursuant
to Rule 424(b) within the applicable time period prescribed for such filing by
the rules and regulations under the Act and in accordance with
Section 3(a) hereof; all material required to be filed by the Parent or the
Issuers pursuant to Rule 433(d) under the Act shall have been filed with the
Commission within the applicable time period prescribed for such filing by
Rule 433 under the Act; no order suspending the effectiveness of the
Registration Statement or any part thereof shall be in effect, and no proceeding
for such purpose, pursuant to Rule 401(g)(2) or pursuant to Section 8A under the
Act shall be pending before or threatened by the Commission; no stop order
suspending or preventing the use of the Prospectus or any Issuer Free Writing
Prospectus shall have been initiated or threatened by the Commission; all
requests for additional information on the part of the Commission shall have
been complied with to the Representative’s reasonable satisfaction; the
Commission shall not have notified the Issuers of any objection to the use of
the form of the Registration Statement or any post-effective amendment thereto;
and the Issuers shall have paid the required Commission filing fees relating to
the Securities within the time period

 

17

--------------------------------------------------------------------------------


 

required by Rule 456(1)(i) under the Act without regard to the proviso therein
and otherwise in accordance with Rules 456(b) and 457(r) under the Act and, if
applicable, shall have updated the “Calculation of Registration Fee” table in
accordance with Rule 456(b)(1)(ii) under the Act either in a post-effective
amendment to the Registration Statement or on the cover page of a prospectus
filed pursuant to Rule 424(b);

 

(b)           Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the
Underwriters, shall have furnished to the Representative such written opinion or
opinions, dated as of the Closing Date, in form and substance satisfactory to
the Representative, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

 

(c)           (i) Alston & Bird LLP, counsel for the Issuers, shall have
furnished to the Representative its written opinion and negative assurance
letter (forms of such opinion and negative assurance letter are attached as
Annexes I(a) and I(b) hereto), and (ii) Matthew Haltom, Esq., Deputy General
Counsel of the Issuers, shall have furnished to the Representative his written
opinion (a form of such opinion is attached as Annex I(c) hereto), each dated as
of the Closing Date;

 

(d)           Alston & Bird LLP, counsel for the Guarantors organized in
Delaware, California and Texas, shall have furnished to the Representative its
written opinion, dated as of the Closing Date, the form of which is attached as
Annex I(a) hereto;

 

(e)           On the date hereof and on the Closing Date, KPMG LLP shall have
furnished to the Representative a “comfort” letter or “comfort” letters, dated
the respective dates of delivery thereof, in form and substance reasonably
satisfactory to the Representative and in accordance with professional auditing
standards;

 

(f)            (i)  The Parent, the Issuers and their consolidated subsidiaries,
taken together as a whole, have not sustained since the date of the latest
audited financial statements included or incorporated by reference in the
Pricing Prospectus any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Prospectus, and (ii) since the
respective dates as of which information is given in the Pricing Prospectus,
there shall not have been any change in the capital stock or long-term debt of
the Parent and its subsidiaries, taken as a whole, or any change, or any
development involving a prospective change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Parent and its subsidiaries, taken as a whole, otherwise than as set forth
or contemplated in the Pricing Prospectus, the effect of which, in any such case
described in clause (i) or (ii), is in the judgment of the Representative so
material and adverse as to make it impracticable or inadvisable to proceed with
the public offering, sale or the delivery of the Securities on the terms and in
the manner contemplated in the Prospectus;

 

(g)           On or after the Applicable Time, (i) no downgrading shall have
occurred in the rating accorded any debt of the Parent or any of its
subsidiaries by any “nationally recognized statistical rating organization”, as
that term is defined by the Commission for

 

18

--------------------------------------------------------------------------------


 

purposes of Section 3(a)(62) under the Exchange Act, and (ii) no such
organization shall publicly announce that it has under surveillance or review,
with possible negative implications, its rating of any debt of the Parent or any
of its subsidiaries;

 

(h)           From the date hereof and on or prior to the Closing Date, there
shall not have occurred any of the following: (i) a suspension or material
limitation in trading in securities generally on the New York Stock Exchange
(the “Exchange”); (ii) a suspension or material limitation in trading in the
Parent’s securities on the Exchange; (iii) a general moratorium on commercial
banking activities declared by either Federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (iv) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war; or (v) the occurrence of any other calamity or crisis
or any change in financial, political or economic conditions in the United
States or elsewhere, if the effect of any such event specified in clause (iv) or
(v) in the judgment of the Representative makes it impracticable or inadvisable
to proceed with the public offering, sale or the delivery of the Securities on
the terms and in the manner contemplated in the Prospectus;

 

(i)            The Company shall have complied with the provisions of
Section 3(e) hereof with respect to the furnishing of prospectuses on the second
New York Business Day next succeeding the date of this Agreement;

 

(j)            The Issuers and the Guarantors shall have furnished or caused to
be furnished to the Representative on the Closing Date certificates of officers
of the Issuers and the Guarantors, satisfactory to the Representative as to the
accuracy of the representations and warranties of the Issuers and the
Guarantors, herein at and as of the Closing Date, as to the performance by the
Issuers and the Guarantors of all of their obligations hereunder to be performed
at or prior to such Closing Date and as to such other matters as the
Representative may reasonably request;

 

(k)           The Issuers and the Guarantors shall have executed and delivered
the Indenture, in form and substance reasonably satisfactory to the
Representative, and the Underwriters shall have received executed copies
thereof; and

 

(l)            On or before the Closing Date, the Underwriters and counsel for
the Underwriters shall have received such information, documents and opinions as
they may reasonably require for the purposes of enabling them to pass upon the
issuance and sale of the Securities as contemplated herein, or in order to
evidence the accuracy of any of the representations and warranties, or the
satisfaction of any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Issuers at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 5, 7 and 8 hereof shall at all times be effective
and shall survive such termination.

 

19

--------------------------------------------------------------------------------


 

7.             If this Agreement shall be terminated pursuant to Section 9
hereof, none of the Issuers shall then be under any liability to any Underwriter
except as provided in Sections 5 and 8 hereof, but, if for any other reason any
Securities are not delivered by or on behalf of the Issuers and the Guarantors
as provided herein, the Issuers and the Guarantors will, jointly and severally,
reimburse the Underwriters through the Representative for all out-of-pocket
expenses approved in writing by the Representative, including fees and
disbursements of counsel, reasonably incurred by the Underwriters in making
preparations for the purchase, sale and delivery of the Securities not so
delivered, but none of the Issuers and the Guarantors shall then be under any
further liability to any Underwriter except as provided in Sections 5 and 8
hereof.

 

8.

 

(a)           Each of the Issuers and Guarantors will, jointly and severally,
indemnify and hold harmless each Underwriter and each person, if any, who
controls each Underwriter within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act and their respective officers, directors,
employees, affiliates and selling agents against any losses, claims, damages or
liabilities, joint or several, to which such Underwriter, affiliate, director,
officer, employee, selling agent or controlling person may become subject, under
the Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (including any information deemed to be a part thereof pursuant to
Rule 430B), any Preliminary Prospectus, the Pricing Prospectus, the Prospectus,
or any amendment or supplement thereto, any Issuer Free Writing Prospectus or
any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Act, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading (in the case of the
Preliminary Prospectus, the Pricing Prospectus, or the Prospectus, or any
amendment or supplement thereto, or any Issuer Free Writing Prospectus, in the
light of the circumstances under which they were made), and will reimburse each
Underwriter and each such affiliate, director, officer, employee, selling agent
or controlling person for any legal or other expenses reasonably incurred by
such Underwriter or such affiliate, director, officer, employee, selling agent
or controlling person in connection with investigating or defending any such
action or claim as such expenses are incurred; provided, however, that the
Issuers and Guarantors shall not be liable to any Underwriter in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission related to such Underwriter and made in the Registration
Statement (including any information deemed to be a part thereof pursuant to
Rule 430B), any Preliminary Prospectus, the Pricing Prospectus or the Prospectus
or any amendment or supplement thereto, or any Issuer Free Writing Prospectus,
in reliance upon and in conformity with written information furnished to the
Issuers and the Guarantors by any Underwriter through the Representative
expressly for use therein.  For purposes of this Agreement, the only information
furnished in writing to the Issuers and the Guarantors by any Underwriter
through the Representative shall be the information in the first paragraph under
the heading “Underwriting—Commissions and Discounts” and the information in the
first, second and third paragraphs under the heading “Underwriting—Short
Positions,” in each case contained in the Prospectus.

 

20

--------------------------------------------------------------------------------

 

(b)                                 Each Underwriter will, severally and not
jointly, indemnify and hold harmless each of the Issuers, each Guarantor, and
each person, if any, who controls any of the Issuers or any Guarantor within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act and their
respective officers, directors, employees, affiliates and selling agents against
any losses, claims, damages or liabilities to which any Issuer, any Guarantor or
any such officer, director, employee, affiliate, selling agent or controlling
person may become subject, under the Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (including any information deemed
to be a part thereof pursuant to Rule 430B), any Preliminary Prospectus, the
Pricing Prospectus or the Prospectus, or any amendment or supplement thereto, or
any Issuer Free Writing Prospectus, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of the Preliminary Prospectus, the Pricing Prospectus, or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, in the light of the circumstances under which they were made), in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission related to such
Underwriter and was made in the Registration Statement (including any
information deemed to be a part thereof pursuant to Rule 430B), any Preliminary
Prospectus, the Pricing Prospectus or the Prospectus, or any such amendment or
supplement thereto, or any Issuer Free Writing Prospectus, in reliance upon and
in conformity with written information furnished to the Issuers by such
Underwriter through the Representative expressly for use therein; and will
reimburse any Issuer and any Guarantor, and any such officer, director,
employee, affiliate, selling agent or controlling person for any legal or other
expenses reasonably incurred by any Issuer, any Guarantor, or such officer,
director, employee, affiliate, selling agent or controlling person in connection
with investigating or defending any such action or claim as such expenses are
incurred.

 

(c)                                  Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party hereunder except to the extent the
indemnifying party has been materially prejudiced by such failure, and the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have to any indemnified party other than under Sections 8(a) and
8(b) hereof.  In case any such action shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate therein and, to the
extent that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), provided, however, if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to

 

21

--------------------------------------------------------------------------------


 

select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation.  It is understood that the indemnifying
party or parties shall not, in connection with any one action or proceeding or
separate but substantially similar actions or proceedings arising out of the
same general allegations be liable for the fees and expenses of more than one
separate firm of attorneys at any time for all indemnified parties (except to
the extent that local counsel (in addition to any regular counsel) is required
to effectively defend against any such action or proceeding).  No indemnifying
party shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(d)                                 If the indemnification provided for in this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party under subsection (a) or (b) above in respect of any losses, claims,
damages or liabilities (or actions in respect thereof) referred to therein, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Issuers and the Guarantors on the one hand and
the Underwriters on the other from the offering of the Securities.  If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law or if the indemnified party failed to give the notice required
under subsection (c) above, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Issuers and the Guarantors on the one hand and the Underwriters on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations.  The relative benefits received
by the Issuers and the Guarantors on the one hand and the Underwriters on the
other shall be deemed to be in the same respective proportion as the total net
proceeds from the offering (before deducting expenses) received by the Issuers
and the total underwriting discounts and commissions received by the
Underwriters bear to the aggregate offering price of the Securities, in each
case as set forth in the table on the cover page of the Prospectus.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Issuers and the Guarantors on the one hand or the Underwriters on the other and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  Each of the Issuers, the
Guarantors and the Underwriters agree that it would not be just and equitable if
contribution pursuant to this subsection (d) were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by

 

22

--------------------------------------------------------------------------------


 

any other method of allocation which does not take account of the equitable
considerations referred to above in this subsection (d).  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this subsection (d), no
Underwriter shall be required to contribute any amount in excess of the
discounts and commissions received by such Underwriter in connection with the
Securities underwritten by it and distributed to the public.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Underwriters’ obligations in this subsection
(d) to contribute are several in proportion to their respective underwriting
obligations set forth in Schedule I hereto and not joint.

 

(e)                                  The obligations of the Issuers and the
Guarantors under this Section 8 shall be in addition to any liability which the
respective Issuers and Guarantors may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Underwriter
within the meaning of the Act and Exchange Act and each broker-dealer affiliate
of any Underwriter; and the obligations of the Underwriters under this Section 8
shall be in addition to any liability which the respective Underwriters may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Issuers and the Guarantors and to each person, if
any, who controls any of the Issuers or Guarantors within the meaning of the Act
or the Exchange Act.

 

9.

 

(a)                                  If any Underwriter shall default in its
obligation to purchase the Securities which it has agreed to purchase hereunder
on the Closing Date, the Representative may in its discretion arrange for the
Representative or another party or other parties to purchase such Securities on
the terms contained herein.  If within thirty-six hours after such default by
any Underwriter, the Representative does not arrange for the purchase of such
Securities, then the Issuers and the Guarantors shall be entitled to a further
period of thirty-six hours within which to procure another party or other
parties satisfactory to the Representative to purchase such Securities on such
terms.  In the event that, within the respective prescribed periods, the
Representative notifies the Issuers and the Guarantors that the Representative
has so arranged for the purchase of such Securities, or the Issuers notify the
Representative that it has so arranged for the purchase of such Securities, the
Representative or the Issuers shall have the right to postpone such Closing Date
for a period of not more than seven days, in order to effect whatever changes
may thereby be made necessary in the Registration Statement or the Prospectus,
or in any other documents or arrangements, and the Issuers agree to file
promptly any amendments or supplements to the Registration Statement or the
Prospectus which in the Representative’s opinion may thereby be made necessary.
The term “Underwriter” as used in this Agreement shall include any person
substituted under this Section 9(a) with like effect as if such person had
originally been a party to this Agreement with respect to such Securities.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Underwriter or Underwriters
by the Representative and the Issuers and

 

23

--------------------------------------------------------------------------------


 

the Guarantors as provided in subsection (a) above, the aggregate principal
amount of Securities which remains unpurchased does not exceed one-tenth of the
aggregate principal amount of all the Securities to be purchased on the Closing
Date, then the Issuers shall have the right to require each non-defaulting
Underwriter to purchase the principal amount of Securities which such defaulting
Underwriter agreed to purchase hereunder on the Closing Date and, in addition,
to require each non-defaulting Underwriter to purchase its pro rata share (based
on the number of Securities which such Underwriter agreed to purchase hereunder)
of the Securities of such defaulting Underwriter or Underwriters for which such
arrangements have not been made; but nothing herein shall relieve a defaulting
Underwriter from liability for its default.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Underwriter or Underwriters
by the Representative and the Issuers and Guarantors as provided in subsection
(a) above, the aggregate number of such Securities which remains unpurchased
exceeds one-tenth of the aggregate number of all the Securities to be purchased
on the Closing Date, or if the Issuers shall not exercise the right described in
subsection (b) above to require non-defaulting Underwriters to purchase
Securities of a defaulting Underwriter or Underwriters, then this Agreement
shall thereupon terminate, without liability on the part of any non-defaulting
Underwriter or the Issuers and Guarantors, except for the expenses to be borne
by the Issuers and the Guarantors and the Underwriters as provided in Section 5
hereof and the indemnity and contribution agreements in Section 8 hereof; but
nothing herein shall relieve a defaulting Underwriter from liability for its
default.

 

10.                                 This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit.

 

11.                                 The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof.  If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

12.                                 The respective indemnities, agreements,
representations, warranties and other statements of the Issuers, the Guarantors,
and the several Underwriters, as set forth in this Agreement or made by or on
behalf of them, respectively, pursuant to this Agreement, shall remain in full
force and effect, regardless of any investigation (or any statement as to the
results thereof) made by or on behalf of any Underwriter or any controlling
person of any Underwriter, or the Issuers, or any of the Guarantors, or any
officer or director or controlling person of the Issuers or Guarantors, and
shall survive delivery of and payment for the Securities.

 

13.                                 Any action by the Underwriters hereunder may
be taken by Merrill Lynch on behalf of the Underwriters, and any such action
taken by Merrill Lynch shall be binding upon the Underwriters.

 

14.                                       All statements, requests, notices and
agreements hereunder shall be in writing, and if to the Underwriters shall be
delivered or sent by mail, telex or facsimile transmission to Merrill Lynch,
Pierce, Fenner & Smith Incorporated, 50 Rockefeller Plaza, New York, NY

 

24

--------------------------------------------------------------------------------


 

10020, Facsimile: (917) 267-7085, Attention: High Yield Legal with a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York, NY
10004, Facsimile: (212) 859-4000, Attention: Valerie Ford Jacob, Esq. and
Michael A. Levitt, Esq.; and if to the Issuers or the Guarantors shall be
delivered or sent by mail, telex or facsimile transmission to the address of the
Issuers set forth in the Registration Statement, Attention: Matthew Haltom, Vice
President, Assistant Secretary and Deputy General Counsel, with a copy (which
shall not constitute notice) to Alston & Bird LLP, One Atlanta Center, 1201 West
Peachtree Street, Atlanta Georgia, 30309-3424, Attn: Scott Ortwein and Kyle
Healy; provided, however, that any notice to an Underwriter pursuant to
Section 8(d) hereof shall be delivered or sent by mail, telex or facsimile
transmission to such Underwriter at its address set forth in its Underwriter’s
Questionnaire, or telex constituting such Questionnaire, which address will be
supplied to the Issuers or the Guarantors by the Representative upon request. 
Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.  Any party hereto may change the address or facsimile number
for receipt of communications by giving written notice to the others.

 

15.                                 This Agreement shall be binding upon, and
inure solely to the benefit of, the Underwriters, the Issuers and the Guarantors
and, to the extent provided in Sections 7 and 8 hereof, the officers and
directors of the Issuers and the Guarantors and each person who controls any
Issuer, any Guarantor or any of the Underwriters, and their respective heirs,
executors, administrators, successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement.  No purchaser of
any of the Securities from any Underwriter shall be deemed a successor or assign
by reason merely of such purchase.

 

16.                                 Time shall be of the essence of this
Agreement.  As used herein, the term “business day” shall mean any day when the
Commission’s office in Washington, D.C. is open for business.

 

17.                                 Each of the Issuers and the Guarantors
acknowledges and agrees that (i) the purchase and sale of the Securities
pursuant to this Agreement is an arm’s-length commercial transaction between the
Issuers and the Guarantors, on the one hand, and the several Underwriters, on
the other, (ii) in connection therewith and with the process leading to such
transaction, each Underwriter is acting solely as a principal and not the agent
or fiduciary of the Issuers and the Guarantors, (iii) no Underwriter has assumed
an advisory or fiduciary responsibility in favor of the Issuers or the
Guarantors with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether such Underwriter has advised or is
currently advising the Issuers or the Guarantors on other matters) or any other
obligation to the Issuers or the Guarantors except the obligations expressly set
forth in this Agreement and (iv) the Issuers and the Guarantors have consulted
their own legal and financial advisors to the extent they deemed appropriate. 
Each of the Issuers and the Guarantors agrees that it will not claim that the
Underwriters, or any of them, has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Issuers or the Guarantors,
in connection with such transaction or the process leading thereto.

 

18.                                 The Issuers and the Guarantors acknowledge
that each Underwriter is a full service securities firm and as such from time to
time, subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short

 

25

--------------------------------------------------------------------------------


 

positions in debt or equity securities of the companies which may be the subject
of the transactions contemplated by this Agreement.

 

19.                                 In accordance with the requirements of the
USA PATRIOT Act (Title III of Public Law 107-56 (signed into law October 26,
2001)), each Underwriter is required to obtain, verify and record information
that identifies its clients, including the Issuers, which information may
include the name and address of their respective clients, as well as other
information that will allow each Underwriter to properly identify its respective
clients.

 

20.                                 This Agreement supersedes all prior
agreements and understandings (whether written or oral) between the Issuers, the
Guarantors and the Underwriters, or any of them, with respect to the subject
matter hereof.

 

21.                                 This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

22.                                 Each of the Issuers, the Guarantors and the
Underwriters hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

23.                                 This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.  Delivery of an executed counterpart of a signature
page to this Agreement by telecopier, facsimile or other electronic transmission
(i.e., a “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart thereof.  The section headings herein are for the convenience of the
parties only and shall not affect the construction or interpretation of this
Agreement.

 

[Signature Pages Follow]

 

26

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by the
Representative, on behalf of each of the Underwriters, this Agreement and such
acceptance hereof shall constitute a binding agreement between each of the
Underwriters, each of the Issuers and each of the Guarantors.  It is understood
that acceptance of this Agreement by the Representative on behalf of each of the
Underwriters is pursuant to the authority set forth in a form of Agreement among
Underwriters, the form of which shall be submitted to the Issuers and the
Guarantors for examination upon request, but without warranty on the
Representative’s part as to the authority of the signers thereof.

 

 

 

Very truly yours,

 

 

 

SALLY HOLDINGS LLC

 

 

 

By:

/s/ Mark J. Flaherty

 

 

Name: Mark J. Flaherty

 

 

Title: Senior Vice President and CFO

 

 

 

 

 

SALLY CAPITAL INC.

 

 

 

 

 

By:

/s/ Mark J. Flaherty

 

 

Name: Mark J. Flaherty

 

 

Title: Senior Vice President and CFO

 

27

--------------------------------------------------------------------------------


 

 

SALLY BEAUTY HOLDINGS, INC.

 

SALLY INVESTMENT HOLDINGS LLC

 

BEAUTY SYSTEMS GROUP LLC

 

ARMSTRONG McCALL HOLDINGS, INC.

 

ARNOLDS, INC.

 

ARMSTRONG McCALL HOLDINGS, L.L.C.

 

ARMSTRONG McCALL MANAGEMENT, L.C.

 

ARMSTRONG McCALL, L.P.

 

INNOVATIONS — SUCCESSFUL SALON SERVICES

 

PROCARE LABORATORIES, INC.

 

NEKA SALON SUPPLY, INC.

 

SALON SUCCESS INTERNATIONAL, LLC

 

AERIAL COMPANY, INC.

 

SALLY BEAUTY SUPPLY LLC

 

DIORAMA SERVICES COMPANY, LLC

 

SALLY BEAUTY DISTRIBUTION LLC

 

SALLY BEAUTY INTERNATIONAL FINANCE LLC

 

BEAUTY HOLDING LLC

 

BEYOND THE ZONE, INC.

 

SILK ELEMENTS, INC.

 

HIGH INTENSITY PRODUCTS, INC.

 

NAIL LIFE, INC.

 

SEXY U PRODUCTS, INC.

 

FOR PERMS ONLY, INC.

 

ENERGY OF BEAUTY, INC.

 

MIRACLE LANE, INC.

 

TANWISE, INC.

 

SATIN STRANDS, INC.

 

BRENTWOOD BEAUTY LABORATORIES INTERNATIONAL, INC.

 

ION PROFESSIONAL PRODUCTS, INC.

 

NEW IMAGE PROFESSIONAL PRODUCTS, INC.

 

ESTHETICIAN SERVICES INC.

 

FEMME COUTURE INTERNATIONAL, INC.

 

GENERIC VALUE PRODUCTS, INC.

 

VENIQUE, INC.

 

LAND OF DREAMS, INC.

 

COLORESSE, INC.

 

DESIGN LENGTHS, INC.

 

POWER IQ, INC.

 

SOREN ENTERPRISES, INC.

 

SALLY BEAUTY DISTRIBUTION OF OHIO, INC.

 

 

 

As Guarantors

 

By:

/s/ Mark J. Flaherty

 

 

Name: Mark J. Flaherty

 

 

Title:   Senior Vice President and CFO

 

28

--------------------------------------------------------------------------------

 

The foregoing Underwriting Agreement is hereby confirmed and accepted by the
Underwriters as of the date first above written:

 

Merrill Lynch, Pierce, Fenner & Smith

 

Incorporated

 

 

 

 

 

By:

/s/ Adam S. Cady

 

 

 

Credit Suisse Securities (USA) LLC

 

 

 

 

 

 

By:

/s/ Carrie Barber

 

 

 

Wells Fargo Securities, LLC

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

 

Deutsche Bank Securities Inc.

 

 

 

 

 

By:

/s/ William Frauen

 

 

 

 

 

By:

/s/ Edwin E. Roland

 

 

 

 

 

Goldman, Sachs & Co.

 

 

 

 

 

By:

/s/ Goldman, Sachs & Co.

 

 

 

J.P. Morgan Securities LLC

 

 

 

 

 

By:

/s/ Uri Birkenfeld

 

 

 

RBC Capital Markets, LLC

 

 

 

 

 

By:

/s/ James S. Wolfe

 

 

29

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Name of Underwriter

 

Aggregate Principal 
Amount of Securities to be
Purchased

 

 

 

 

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

 

$

140,000,000

 

Credit Suisse Securities (USA) LLC

 

140,000,000

 

Wells Fargo Securities, LLC

 

140,000,000

 

Deutsche Bank Securities Inc.

 

70,000,000

 

Goldman, Sachs & Co.

 

70,000,000

 

J.P. Morgan Securities LLC

 

70,000,000

 

RBC Capital Markets, LLC

 

70,000,000

 

Total:

 

$

700,000,000

 

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Name of Subsidiary

 

Jurisdiction

Beauty Systems Group LLC

 

Delaware

Armstrong McCall Holdings, Inc.

 

Texas

Arnolds, Inc.

 

Arkansas

Armstrong McCall Holdings, L.L.C.

 

Delaware

Armstrong McCall Management, L.C.

 

Texas

Armstrong McCall, L.P.

 

Texas

Innovations-Successful Salon Services

 

California

Procare Laboratories, Inc.

 

Delaware

Neka Salon Supply, Inc.

 

New Hampshire

Salon Success International, LLC

 

Florida

Aerial Company, Inc.

 

Wisconsin

Sally Beauty Supply LLC

 

Delaware

Diorama Services Company, LLC

 

Delaware

Sally Capital Inc.

 

Delaware

Sally Beauty Distribution LLC

 

Delaware

Sally Beauty International Finance LLC

 

Delaware

Beauty Holding LLC

 

Delaware

Beyond the Zone, Inc.

 

Delaware

Silk Elements, Inc.

 

Delaware

High Intensity Products, Inc.

 

Delaware

Nail Life,  Inc.

 

Delaware

Sexy U Products, Inc.

 

Delaware

For Perms Only, Inc.

 

Delaware

Energy of Beauty, Inc.

 

Delaware

Miracle Lane, Inc.

 

Delaware

Tanwise,  Inc.

 

Delaware

Satin Strands, Inc.

 

Delaware

Brentwood Beauty Laboratories International, Inc.

 

Texas

Ion Professional Products, Inc.

 

Delaware

New Image Professional Products, Inc.

 

Delaware

Esthetician Services Inc.

 

Delaware

Femme Couture International, Inc.

 

Delaware

Generic Value Products, Inc.

 

Delaware

Venique, Inc.

 

Delaware

Land of Dreams, Inc.

 

Delaware

Coloresse,  Inc.

 

Delaware

Design Lengths, Inc.

 

Delaware

Power IQ,  Inc.

 

Delaware

Soren Enterprises, Inc.

 

Delaware

Sally Beauty Distribution of Ohio, Inc.

 

Delaware

 

II-1

--------------------------------------------------------------------------------


 

Sally Beauty International, Inc.

 

Delaware

Sally Beauty Supply BV

 

Netherlands

Pro-Duo Deutschland GmbH

 

Germany

Sally Beauty Canada Holdings LLC

 

Delaware

SBCBSG Company de Mexico, s. de R.I. de C.V.

 

Mexico

SBIFCO Company de Mexico, S.A. de C.V.

 

Mexico

Sally Beauty International Holdings, C.V.

 

Netherlands

Sally International Holdings LLC

 

Delaware

Sally Beauty Holdings LP

 

Bermuda

Sally EURO Holdings LLC

 

Delaware

Sally CAD Holdings LLC

 

Delaware

Sally GBP Holdings LLC

 

Delaware

Gen X Beauty LLC

 

Delaware

Sally Beauty Worldwide Holdings BV

 

Netherlands

SBH Finance B.V.

 

Netherlands

Sally Beauty de Puerto Rico, Inc.

 

Puerto Rico

Sally Beauty Colombia S.A.S.

 

Colombia

BSG Canada Holdings Company

 

Nova Scotia

Beauty Systems Group (Canada), Inc.

 

New Brunswick

Salon Success BV

 

Netherlands

Sally Salon Services (Ireland) Ltd

 

Ireland

Pro-Duo Spain SL

 

Spain

Salon del Exito, S.L.

 

Spain

Sally UK Holdings Limited

 

England

Sally Salon Services Ltd

 

England

MHR Limited

 

England

Sally Chile Holding SpA

 

Chile

Sinelco Group BVBA

 

Belgium

Sinelco International BVBA

 

Belgium

Sinelco Italiana SRL

 

Italy

Sinelco France SAS

 

France

Salon Services (Hair and Beauty Supplies) Ltd

 

Scotland

Salon Services Franchising Ltd

 

Scotland

Salon Success Limited

 

England

Ogee Limited

 

England

Pro-Duo NV

 

Belgium

Pro-Duo France SAS

 

France

Vigox BVBA

 

Belgium

Montane Importaciones, S.L.

 

Spain

Pro-Duo Nederland BV

 

Netherlands

Wacos NV

 

Belgium

Ainat Lilibeth, S.L.

 

Spain

HUSH BVBA

 

Belgium

 

II-2

--------------------------------------------------------------------------------


 

Kapperscentrale Bauwens N.V.

 

Belgium

Kapersservice Floral B.V.

 

Netherlands

Exphair B.V.

 

Netherlands

Hair Zone B.V.

 

Netherlands

 

II-3

--------------------------------------------------------------------------------


 

SCHEDULE III(a)

 

Issuer Free Writing Prospectuses Included in the Pricing Disclosure Package:
Final Term Sheet

 

Other Information Included in the Pricing Disclosure Package: None.

 

III(a)-1

--------------------------------------------------------------------------------


 

SCHEDULE III(b)

 

Issuer Free Writing Prospectuses not included in the Pricing Disclosure Package:

 

1.               The electronic road show made available in connection with the
offering.

 

A-II(c)-1

--------------------------------------------------------------------------------
